Case 2:17-cv-00233-PAM-NPM Document 22 Filed 04/20/20 Page 1 of 8 PageID 536



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FT. MYERS DIVISION

Manuel Antuna,                                    Case No. 2:17-cv-233-FtM-PAM-NPM

                            Petitioner,

v.                                                     MEMORANDUM AND ORDER

Richard Johnson, Warden,
Secretary, DOC, and
Florida Attorney General,

                            Respondents.


       This matter is before the Court on a Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2254. For the following reasons, the Petition is denied.

BACKGROUND

      On March 19, 2014, a jury in Charlotte County, Florida, convicted Petitioner

Manuel Antuna of two counts of child abuse. The trial court sentenced Antuna to 36

months on one count and a consecutive term of 5 years’ probation on the other. (App’x

Ex. 3.) Shortly before the sentencing hearing, Antuna secured the services of new counsel,

Steven Burch. (Id. Ex. 2a.) Antuna did not take a timely appeal from either his conviction

or sentence. His conviction and sentence thus became final for purposes of habeas review

on June 23, 2014.

      In September 2015, the State charged Antuna with a violation of the probation

imposed for the second count of conviction. Specifically, the court prohibited Antuna from

contacting a certain individual, and jail records showed that Antuna called that individual
Case 2:17-cv-00233-PAM-NPM Document 22 Filed 04/20/20 Page 2 of 8 PageID 537



more than 15 times in the days following his sentence. (Id. Ex. 5.) In March 2016, the

trial court found him in violation of the terms of his probation and sentenced him to 48

months’ imprisonment consecutive to any sentence previously imposed. (Id. Ex. 8.)

       Two months later, Antuna filed a petition with the Second District Court of Appeal

for permission to take a belated appeal challenging his original conviction and sentence.

(Id. Exs. 9, 10.) He asserted in this petition that he had asked Mr. Burch to file an appeal

but that he failed to do so. A circuit judge held a hearing on the allegations on September

16, 2016. Antuna presented documentary evidence and testified at the hearing, as did Mr.

Burch. The judge ultimately recommended that the Court of Appeal deny the petition (id.

Ex. 14), and the Court of Appeal did so on December 14, 2016. (Id. Ex. 15.)

       In the meantime, Antuna filed a state postconviction motion under Rule 3.850,

challenging his sentence on the probation-revocation charge. The trial court denied the

motion, and Antuna did not take an appeal from that denial. In April 2017, shortly before

he filed the instant Petition, Antuna sought to take another belated appeal, this time of his

probation-revocation conviction and sentence. (Id. Ex. 23.) The Court of Appeal granted

Antuna’s petition, allowing him an untimely appeal, but in February 2019 affirmed his

probation-revocation conviction and sentence per curiam. (See Appeal No. 2D-17-2882

(Fla. 2d Dist. Ct. App.).)

       Antuna filed this Petition under 28 U.S.C. § 2254 on May 3, 2017. He raises a

single claim, challenging the state court’s resolution of his first petition to take a belated

appeal. Although the Petition is less than clear on the legal basis for this claim, in his reply

memorandum, Antuna states that he seeks “federal review of the state Appellate Court’s

                                               2
Case 2:17-cv-00233-PAM-NPM Document 22 Filed 04/20/20 Page 3 of 8 PageID 538



denial of [his] due process rights under the 14th Amendment . . . , specifically an

opportunity to present a plenary appellate review of his trial and subsequent conviction.”

(Pet’r’s Reply Mem. (Docket No. 11) at 4.)

DISCUSSION

      Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28

U.S.C. § 2241 et seq., a federal court’s “review is greatly circumscribed and is highly

deferential to the state courts.” Crawford v. Head, 311 F.3d 1288, 1295 (11th Cir. 2002).

Indeed, AEDPA “modified a federal habeas court’s role in reviewing state prisoner

applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685,

693 (2002) (citation omitted). 28 U.S.C. § 2254, which applies to persons in custody

pursuant to a state-court judgment, provides:

      An application for a writ of habeas corpus on behalf of a person in custody
      pursuant to the judgment of a State court shall not be granted with respect to
      any claim that was adjudicated on the merits in State court proceedings
      unless the adjudication of the claim—

      (1) resulted in a decision that was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by the Supreme
      Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable determination of
      the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Further, § 2254 states that “a determination of a factual issue made

by a State court shall be presumed to be correct.” Id. § 2254(e)(1). The burden is on the




                                             3
Case 2:17-cv-00233-PAM-NPM Document 22 Filed 04/20/20 Page 4 of 8 PageID 539



petitioner to “rebut[] the presumption of correctness by clear and convincing evidence.”

Id.

A.     Custody

       A habeas petition may be brought only to challenge a conviction or sentence for

which the petitioner is currently in custody. See 28 U.S.C. § 2254(a); see also Maleng v.

Cook, 490 U.S. 488, 490-91 (1989) (“We have interpreted the statutory language as

requiring that the habeas petitioner be ‘in custody’ under the conviction or sentence under

attack at the time his petition is filed.”). There is no dispute that, as of the date Antuna

filed this Petition, he was no longer serving a sentence for the conviction at issue in his

first petition for belated appeal. Thus, he is not “in custody” as the statute requires.

       Antuna contends that the Court should essentially toll the “in custody” requirement

because he challenged his conviction in state court (by filing the petition for belated appeal)

while he was still in custody for that conviction. This raises other issues with the instant

Petition, namely that it does not challenge his conviction and sentence, but rather the state

court’s disposition of a separate procedural issue. But Antuna points to no authority, and

the Court has found none, that allows tolling the in-custody requirement. Rather, the

Supreme Court has made clear that a habeas petitioner may not bring a claim regarding a

sentence that has expired. Maleng, 488 U.S. at 491. Antuna’s conviction had expired at

the time he brought this Petition, and it may be denied on that basis.

B.     Timeliness

       The State also argues that the Petition should be dismissed because it is untimely.

As noted, Antuna’s conviction became final on June 23, 2014. He filed this Petition nearly

                                              4
Case 2:17-cv-00233-PAM-NPM Document 22 Filed 04/20/20 Page 5 of 8 PageID 540



three years later. Thus, without any tolling, the Petition is well beyond the one-year

limitations period. 28 U.S.C. § 2244(d)(1)(A).

       Antuna first contends that the Court should disregard the State’s argument on this

point because the State’s response to the Petition was itself untimely. While Antuna is

correct that the State filed its response six days late, that short time does not warrant striking

the response or disregarding the arguments made therein. A short delay in filing a

document is not akin to missing a statute of limitations by nearly two years.

       Antuna also argues that because his Petition does not challenge his conviction but

rather challenges the Court of Appeal’s denial of his petition to take a belated appeal, which

did not occur until December 2016, the Petition is timely. But the limitations period runs

from “the date on which the judgment [of conviction] became final.” Id. There is no

exception in the statute for state-court orders that tangentially implicate a judgment of

conviction but are issued after that judgment becomes final. The Petition is untimely and

may be dismissed on that basis alone.

C.     Merits

       But even if not untimely, the Petition fails on the merits. As an initial matter,

Antuna’s claim that the state court violated his due-process rights fails on its face. The

Due Process Clause requires only that the government provide a process before depriving

an individual of a protected interest. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,

542 (1985); see also Black v. City of Auburn, Ala., 857 F. Supp. 1540, 1547 (11th Cir.

1994) (“The underpinnings of procedural due process are notice and a fair hearing.”). Here,

the state provided Antuna with all the process he was due. He received a hearing, at which

                                                5
Case 2:17-cv-00233-PAM-NPM Document 22 Filed 04/20/20 Page 6 of 8 PageID 541



he was allowed to testify and to present evidence. That he disagrees with the state court’s

resolution of the issue is not a due-process claim, but rather a matter for an appeal.

       Even if Antuna raised a cognizable claim, however, that claim fails. Antuna asks

this Court to find that the state appellate court’s determination of the facts at his belated-

appeal hearing was unreasonable. (Docket No. 11 at 5.) But this Court will not disturb a

factfinder’s credibility determinations, which are what Antuna challenges here. See United

States v. Rivera, 775 F.2d 1559, 1561 (11th Cir. 1985) (holding that a factfinder’s witness-

credibility decision may not be disturbed unless the witness’s testimony was unbelievable

on its face); see also United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002)

(noting that the reviewing court will not disturb a credibility determination unless it is “so

inconsistent or improbable on its face that no reasonable factfinder could accept it”)

(quotation omitted). Antuna has not established that any of the testimony the state-court

judge credited was “inconsistent or improbable on its face.” Ramirez-Chilel, 289 F.3d at

749. And this Court is bound to defer to the state courts’ determinations of the facts,

whether based on the credibility of witnesses or not. See 28 U.S.C. § 2254(e)(1) (“[A]

determination of a factual issue made by a State court shall be presumed to be correct.”).

It is Antuna’s burden to rebut this presumption by clear and convincing evidence and he

has utterly failed to carry that burden.

       The record instead shows that Antuna knew that he had the right to take an appeal

and chose to pursue postconviction relief rather than an appeal. Antuna’s claim of

ignorance regarding appeal rights is, as the state court found, not credible. He cannot



                                              6
Case 2:17-cv-00233-PAM-NPM Document 22 Filed 04/20/20 Page 7 of 8 PageID 542



establish any violation of his due-process rights in the state court’s ruling on his belated-

appeal petition.

       In a last-ditch effort to save this Petition, Antuna argues that what he is raising here

is not merely a due-process claim, but rather a claim of actual innocence. (Docket No. 11

at 6.) He asserts that if the Court were to grant the Petition, he would be allowed to take a

belated appeal of his conviction, and in that appeal would establish that he was in fact

innocent of the charges brought against him. But even if Antuna has such evidence, this

Court’s role on habeas is to review state-court determinations. The only state-court

determination Antuna challenges is the denial of his belated-appeal petition. There was no

due-process violation in that denial, and certainly no “manifest injustice,” as Antuna now

claims. (Id. at 7.)

D.     Evidentiary Hearing

       AEDPA provides that a habeas petitioner is entitled to a hearing only if he can show

that his claim “relies on—(i) a new rule of constitutional law . . . or (ii) a factual predicate

that could not have been previously discovered through the exercise of due diligence” and

that “the facts underlying the claim would be sufficient to establish by clear and convincing

evidence that but for constitutional error, no reasonable factfinder would have found the

[petitioner] guilty . . . .” 28 U.S.C. § 2254(e)(2).

       Antuna has failed to establish his claim, and he has not demonstrated that there are

facts available that could establish that claim. Therefore, an evidentiary hearing is not

warranted.



                                               7
Case 2:17-cv-00233-PAM-NPM Document 22 Filed 04/20/20 Page 8 of 8 PageID 543



E.       Certificate of Appealability

         Antuna is required to secure a Certificate of Appealability before appealing the

dismissal of his habeas corpus action. Id. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1). This

Court cannot grant a Certificate of Appealability unless the he “has made a substantial

showing of the denial of a constitutional right.” Id. § 2253(c)(2). “A petitioner satisfies

this standard by demonstrating that jurists of reason . . . could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003).

         Antuna’s claim does not deserve such encouragement. See id. The Court will

therefore not grant a Certificate of Appealability.

CONCLUSION

         Antuna’s Petition fails because he was not in custody when he filed it, it is untimely,

and he cannot establish a violation of his due-process rights in any event. Accordingly, IT

IS HEREBY ORDERED that:

         1.      The Petition for a Writ of Habeas Corpus (Docket No. 1) is DENIED;

         2.      A Certificate of Appealability will NOT issue; and

         3.      The Clerk shall enter judgment accordingly, terminate all remaining

                 deadlines as moot, and close the file.



Dated:        April 20, 2020
                                                              s/Paul A. Magnuson
                                                           Paul A. Magnuson
                                                           United States District Court Judge


                                                8
